Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 6, 9, 13, 16, 30, 35, 36, 38, 41, 42, 54-55, and 63-65 are pending.  Claims 38, 41, 42, 54-55, and 63-65 were previously withdrawn.
Claim Rejections - 35 USC § 112
The rejection of claims 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.
Claim Rejections - 35 USC § 103
The rejection of claims  1-2, 4, 6, 9, 13, 16-17, 30, 35-36, and 76 under 35 U.S.C. 103 as being unpatentable over Thibonnier (US 2015/0232837 A1) in view of Ma et al. (2013) and Elmen et al. (WO2007112754A1), is withdrawn in response to Applicant’s amendment to the claims  07/07/2022, and further Applicant’s showing of unexpected results associated with antagonist targeting miR-99a-5p, miR-100-5p, miR-Let-7a-5p, and miR-Let-7c-5p of SEQ ID NO: 36-55, to increase cardiac output of CD1 mice with permanent LAD ligation. 
Double Patenting
The rejection of claims 1-2, 4, 6, 9, 13 and 76 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 21 of copending Application 17/397,713 is withdrawn in response to Applicant’s filing of a Terminal Disclaimer over this application on 07/07/2022.


Rejoinder
Claims 1, 4, 6, 9, 13, 16, 30, 35, 36, 38, 41, 42, 54-55, and 63-65 are pending for examination.
Claims 1, 4, 6, 9, 13, 16, 30, 35, and 36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 38, 41, 42, 54-55, and 63-65, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jing Liu on 09/01/2022.
The application has been amended as follows: 

38. (Currently Amended) A method for promoting cardiac muscle regeneration, or treating a cardiac disease in a subject, comprising: 
identifying or selecting the subject requiring cardiac muscle regeneration or having 
administering or providing to the subject a therapeutic composition of claim 35, wherein the therapeutic composition promotes cardiac muscle regeneration or the treatment of the cardiac disease.


41. (Currently Amended) The method of claim 38, wherein the cardiac disease is myocardial infarction, ischemic heart disease, dilated cardiomyopathy, heart failure mitral stenosis, mitral regurgitation, mitral prolapse, pulmonary stenosis, pulmonary regurgitation, tricuspid stenosis, tricuspid regurgitation, congenital disorder, genetic disorder, or a combination thereof.

54. (Currently Amended) The method of claim 38, further comprising administering an effective amount of at least one additional therapeutic agent or at least one additional therapy to the subject for a combination therapy.

55. (Withdrawn-Currently Amended) The method of claim 54, wherein the at least one additional therapeutic agent or therapeutic therapy is selected from the group consisting of Idebenone, Eplerenone, VECTTOR an electrical nerve stimulator, AVI-4658, Ataluren/PTC12d1/Translarna, BMN044/PRO044, CAT-1004, microDystrophin AAV gene therapy (SGT-001), Galectin-1 therapy (SB-002), LTBB4 (SB-001), rAAV2.5-CMV-minidystrophin, glutamine, NFKB inhibitors, sarcoglycan, delta (35kDa dystrophin-associated glycoprotein), insulin like growth factor-1 (IGF-1) expression , genome editing through the CRISPR/Cas9 system, expression of a dystrophin gene, an Exon skipping therapeutica read-through strategy for nonsense mutations, a cell-based therapy anti-inflammatory/anti-oxidant, a mechanical support device[

65. (Currently Amended) A method for increasing proliferation of a heart cell and/or increasing the expression and/or activity of proteins involved in muscle structure and/or function and/or regeneration, or inhibiting or reducing expression of a target microRNA (miR), wherein the target miR are miR-99a, miR-100-5p, miR-Let-7a-5p, and miR-Let-7c-5p, comprising contacting or providing the heart cell with a combination of (1) a therapeutic composition of claim 35, and (2) at least one additional therapeutic agent or therapy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699